
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 2349
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 12, 2011
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  improve the determination of annual income with respect to pensions for certain
		  veterans, to direct the Secretary of Veterans Affairs to establish a pilot
		  program to assess the skills of certain employees and managers of the Veterans
		  Benefits Administration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Benefits Act of
			 2011.
		2.Assessment of
			 claims-processing skills pilot program
			(a)Pilot
			 programCommencing not later
			 than 180 days after the date of the enactment of this Act, in addition to
			 providing employee certification under
			 section
			 7732A of title 38, United States Code, the Secretary of
			 Veterans Affairs shall carry out a pilot program to assess skills and provide
			 training described under subsection (b).
			(b)Biennial skills
			 assessment and individualized training
				(1)In
			 generalThe Secretary
			 shall—
					(A)biennially assess the skills of appropriate
			 employees and managers of the Veterans Benefits Administration who are
			 responsible for processing claims for compensation and pension benefits under
			 the laws administered by the Secretary, including by requiring such employees
			 and managers to take the examination provided under
			 section
			 7732A(a)(1) of title 38, United States Code; and
					(B)on the basis of
			 the results of such assessment and examination, and on any relevant regional
			 office quality review, develop and implement an individualized training plan
			 related to such skills for each such employee and manager.
					(2)Remediation
					(A)Remediation
			 providedIn providing
			 training under paragraph (1)(B), if any employee or manager receives a less
			 than satisfactory result on any portion of an assessment under paragraph
			 (1)(A), the Secretary shall provide such employee or manager with remediation
			 of any deficiency in the skills related to such portion of the assessment and,
			 within a reasonable period following the remediation, shall require the
			 employee or manager to take the examination again.
					(B)Personnel
			 actionsIn accordance with
			 titles 5 and 38, United States Code, the Secretary shall take appropriate
			 personnel actions with respect to any employee or manager who, after being
			 given two opportunities for remediation under subparagraph (A), does not
			 receive a satisfactory result on an assessment under paragraph (1)(A).
					(c)Locations and
			 durationThe Secretary shall
			 carry out the pilot program under this section at five regional offices of the
			 Veterans Benefits Administration during the four-year period beginning on the
			 date of the commencement of the pilot program.
			(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section a total of $5,000,000 for fiscal years 2012 through
			 2016.
			(e)ReportsNot later than November 1 of each year in
			 which the pilot program under this section is carried out, the Secretary shall
			 submit to the Committee on Veterans’ Affairs of the House of Representatives
			 and the Committee on Veterans’ Affairs of the Senate a report on any
			 assessments and training conducted under this section during the previous year.
			 Each such report shall include—
				(1)a
			 summary of—
					(A)the results of the
			 assessments under subsection (b)(1)(A);
					(B)remediation provided under subsection
			 (b)(2)(A); and
					(C)personnel actions taken under subsection
			 (b)(2)(B); and
					(2)any changes made to the training program
			 under subsection (b)(1)(B) based on the results of such assessments and
			 remediation and the examinations provided under
			 section
			 7732A(a)(1) of title 38, United States Code.
				3.Exclusion of
			 certain reimbursements of expenses from determination of annual income with
			 respect to pensions for veterans and surviving spouses and children of
			 veterans
			(a)In
			 generalParagraph (5) of
			 section
			 1503(a) of title 38, United States Code, is amended to read as
			 follows:
				
					(5)payments regarding—
						(A)reimbursements of any kind (including
				insurance settlement payments) for—
							(i)expenses related to the repayment,
				replacement, or repair of equipment, vehicles, items, money, or property
				resulting from—
								(I)any accident (as defined in regulations
				which the Secretary shall prescribe), but the amount excluded under this
				subclause shall not exceed the greater of the fair market value or reasonable
				replacement value of the equipment or vehicle involved at the time immediately
				preceding the accident;
								(II)any theft or loss (as defined in
				regulations which the Secretary shall prescribe), but the amount excluded under
				this subclause shall not exceed the greater of the fair market value or
				reasonable replacement value of the item or the amount of the money (including
				legal tender of the United States or of a foreign country) involved at the time
				immediately preceding the theft or loss; or
								(III)any casualty loss (as defined in
				regulations which the Secretary shall prescribe), but the amount excluded under
				this subclause shall not exceed the greater of the fair market value or
				reasonable replacement value of the property involved at the time immediately
				preceding the casualty loss; and
								(ii)medical expenses
				resulting from any accident, theft, loss, or casualty loss (as defined in
				regulations which the Secretary shall prescribe), but the amount excluded under
				this clause shall not exceed the costs of medical care provided to the victim
				of the accident, theft, loss, or casualty loss; and
							(B)pain and suffering (including insurance
				settlement payments and general damages awarded by a court) related to an
				accident, theft, loss, or casualty loss, but the amount excluded under this
				subparagraph shall not exceed an amount determined by the Secretary on a
				case-by-case
				basis;
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date that is one year after the date of
			 the enactment of this Act.
			(c)Extension of
			 authority to obtain certain information from Department of
			 TreasurySection 5317(g) of title 38, United
			 States Code, is amended by striking 2011 and inserting
			 2013.
			4.Authorization of
			 use of electronic communication to provide notice to claimants for benefits
			 under laws administered by the Secretary of Veterans Affairs
			(a)In
			 generalSection 5103 of
			 title 38, United States Code, is amended—
				(1)in subsection
			 (a)(1)—
					(A)by striking Upon receipt of a
			 complete or substantially complete application, the and inserting
			 The;
					(B)by striking
			 notify and inserting provide to; and
					(C)by inserting
			 by the most effective means available, including electronic
			 communication or notification in writing before of any
			 information; and
					(2)in subsection (b),
			 by adding at the end the following new paragraphs:
					
						(4)Nothing in this section shall require the
				Secretary to provide notice for a subsequent claim that is filed while a
				previous claim is pending if the notice previously provided for such pending
				claim—
							(A)provides sufficient notice of the
				information and evidence necessary to substantiate such subsequent claim;
				and
							(B)was sent within one year of the date
				on which the subsequent claim was filed.
							(5)(A)This section shall not
				apply to any claim or issue where the Secretary may award the maximum benefit
				in accordance with this title based on the evidence of record.
							(B)For purposes of this paragraph, the term
				maximum benefit means the highest evaluation assignable in
				accordance with the evidence of record, as long as such evaluation is supported
				by such evidence of record at the time the decision is
				rendered.
							.
				(b)ConstructionNothing in the amendments made by
			 subsection (a) shall be construed as eliminating any requirement with respect
			 to the contents of a notice under section 5103 of such title that are required
			 under regulations prescribed pursuant to subsection (a)(2) of such section as
			 of the date of the enactment of this Act.
			5.Duty to assist
			 claimants in obtaining private records
			(a)In
			 generalSection 5103A(b)
			 of title 38, United States Code, is amended to read as follows:
				
					(b)Assistance in
				obtaining private records(1)As part of the assistance provided under
				subsection (a), the Secretary shall make reasonable efforts to obtain relevant
				private records.
						(2)(A)Whenever the Secretary,
				after making such reasonable efforts, is unable to obtain all of the relevant
				records sought, the Secretary shall notify the claimant that the Secretary is
				unable to obtain records with respect to the claim. Such a notification
				shall—
								(i)identify the records the Secretary is
				unable to obtain;
								(ii)briefly explain the efforts that the
				Secretary made to obtain such records; and
								(iii)explain that the Secretary will decide the
				claim based on the evidence of record but that this section does not prohibit
				the submission of records at a later date if such submission is otherwise
				allowed.
								(B)The Secretary shall make not less than two
				requests to a custodian of a private record in order for an effort to obtain
				relevant private records to be treated as reasonable under this section, unless
				it is made evident by the first request that a second request would be futile
				in obtaining such records.
							(3)(A)This section shall not
				apply if the evidence of record allows for the Secretary to award the maximum
				benefit in accordance with this title based on the evidence of record.
							(B)For purposes of this paragraph, the
				term maximum benefit means the highest evaluation assignable in
				accordance with the evidence of record, as long as such evaluation is supported
				by such evidence of record at the time the decision is rendered.
							(4)Under regulations prescribed by the
				Secretary, the Secretary—
							(A)shall encourage claimants to submit
				relevant private medical records of the claimant to the Secretary if such
				submission does not burden the claimant; and
							(B)in
				obtaining relevant private records under paragraph (1), may require the
				claimant to authorize the Secretary to obtain such records if such
				authorization is required to comply with Federal, State, or local
				law.
							.
			(b)Public
			 recordsSection 5103A(c) of
			 such title is amended to read as follows:
				
					(c)Obtaining
				Records for Compensation Claims(1)In the case of a claim
				for disability compensation, the assistance provided by the Secretary under
				this section shall include obtaining the following records if relevant to the
				claim:
							(A)The claimant's service medical records
				and, if the claimant has furnished the Secretary information sufficient to
				locate such records, other relevant records pertaining to the claimant's active
				military, naval, or air service that are held or maintained by a governmental
				entity.
							(B)Records of relevant medical treatment
				or examination of the claimant at Department health-care facilities or at the
				expense of the Department, if the claimant furnishes information sufficient to
				locate those records.
							(C)Any other relevant records held by any
				Federal department or agency that the claimant adequately identifies and
				authorizes the Secretary to obtain.
							(2)Whenever the Secretary attempts to
				obtain records from a Federal department or agency under this subsection, the
				efforts to obtain those records shall continue until the records are obtained
				unless it is reasonably certain that such records do not exist or that further
				efforts to obtain those records would be
				futile.
						.
			6.Conditions for
			 treatment of certain persons as adjudicated mentally incompetent for certain
			 purposes
			(a)In
			 generalChapter 55 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					5511.Conditions for
				treatment of certain persons as adjudicated mentally incompetent for certain
				purposesIn any case arising
				out of the administration by the Secretary of laws and benefits under this
				title, a person who is mentally incapacitated, deemed mentally incompetent, or
				experiencing an extended loss of consciousness shall not be considered
				adjudicated as a mental defective under subsection (d)(4) or (g)(4) of
				section
				922 of title 18 without the order or finding of a judge,
				magistrate, or other judicial authority of competent jurisdiction that such
				person is a danger to himself or herself or
				others.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by adding at the end the following new item:
				
					
						5511. Conditions for treatment of certain
				persons as adjudicated mentally incompetent for certain
				purposes.
					
					.
			7.Reinstatement of
			 penalties for charging veterans unauthorized fees
			(a)In
			 generalSection 5905 of
			 title 38, United States Code, is amended to read as follows:
				
					5905.Penalty for
				certain actsExcept as
				provided in section
				5904 or
				1984
				of this title, whoever—
						(1)in connection with a proceeding before the
				Department, knowingly solicits, contracts for, charges, or receives any fee or
				compensation in connection for—
							(A)the provision of advice on how to file a
				claim for benefits under the laws administered by the Secretary; or
							(B)the preparation, presentation, or
				prosecution of such a claim before the date on which a notice of disagreement
				is filed in a proceeding on the claim,
							or
				attempts to do so;(2)unlawfully withholds from any claimant or
				beneficiary any part of a benefit or claim under the laws administered by the
				Secretary that is allowed and due to the claimant or beneficiary, or attempts
				to do so;
						(3)commits an offense punishable by this
				chapter, or aids, abets, counsels, commands, or procures the commission of such
				an act; or
						(4)causes an act to be done, which if directly
				performed would be punishable by this chapter,
						shall be
				fined as provided in title 18, or imprisoned for not more than one year, or
				both..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to acts committed after the date of the
			 enactment of this Act.
			8.Performance
			 awards in the Senior Executive ServiceFor each of fiscal years 2012 through 2016,
			 the Secretary of Veterans Affairs may not pay more than $2,000,000 in
			 performance awards under
			 section
			 5384 of title 5, United States Code.
		9.Budgetary effects
			 of this ActThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		
			Passed the House of
			 Representatives October 11, 2011.
			Karen L. Haas,
			Clerk
		
	
